Citation Nr: 0105432	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  96-49 001 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased dependency and indemnity 
compensation benefit for a dependent child based on need.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from December 1969 to November 
1987.  The appellant is the mother and guardian of the 
veteran's dependent child.  This matter comes to the Board of 
Veterans' Appeals (Board) from an October 1996 determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  In that determination, the RO 
denied the appellant's claim seeking an increased dependency 
and indemnity compensation benefit for a dependent child 
based on need.  She disagreed and this appeal ensued.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The rates of dependency and indemnity compensation for 
children are published in appendix B of the VBA's 
Adjudication Procedure Manual, M21-1.  

3.  The record showed that appellant received, on behalf of 
the veteran's child, dependency and indemnity compensation 
benefits in accordance with appendix B of the VBA's 
Adjudication Procedure Manual, M21-1.  


CONCLUSION OF LAW

The appellant is not entitled to increased dependency and 
indemnity compensation benefit for a dependent child based on 
need.  38 U.S.C.A. §§ 1310, 1311(b), 5107 (West 1991); 
38 C.F.R. §§ 3.5 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on August [redacted], 1988.  At the time of 
his death, the RO had established service connection for colon 
cancer, evaluated as 100 percent disabling.  In addition, the 
RO had determined that his pelvic cancer was secondary to the 
service-connected colon cancer, and it too was assigned a 
100 percent evaluation.  He was also entitled to special 
monthly compensation at the housebound rate.  After his 
death, the RO in September 1988 granted service connection 
for the cause of the veteran's death in favor of his 
surviving spouse and her two children.  

In June 1993, the RO received the appellant's claim seeking 
dependency and indemnity compensation for her child.  She 
stated that her child was the issue of herself and the 
veteran, that she and the veteran were never married, and 
that the veteran provided their child with financial 
assistance during his lifetime.  By letter dated in November 
1993, the RO awarded the appellant dependency and indemnity 
compensation on behalf of her son based on the veteran's 
service-connected death in the following amounts: $100.00 per 
month effective July 1, 1993; $150.00 per month effective 
October 1, 1993; and $200.00 per month effective October 1, 
1994.  Additional documentation showed increases in the 
monthly benefit to $205.00 effective December 1, 1995; to 
$211.00 effective December 1, 1996; to $215.00 effective 
December 1, 1997; to $217.00 effective December 1, 1998; and 
to $222.00 effective December 1, 1999.  The record further 
indicated that payments would cease as of February [redacted], 
2003, when the child reached age 18 years (the child was born 
on February [redacted], 1985).  

In her various statements and at her hearings in June 1997 
and November 2000, the appellant contended that the amount of 
dependency and indemnity compensation paid on behalf of her 
child should be increased based on need.  She asserted that 
her child was in poor health and that he had medical and 
educational challenges requiring additional compensation 
benefits.  

The rates of dependency and indemnity compensation for 
children are published in tabular form in appendix B of the 
VBA's Adjudication Procedure Manual, M21-1, and are to be 
given the same force and effect as if published in the 
regulations (title 38, Code of Federal Regulations).  
38 C.F.R. § 3.21.  See 38 U.S.C.A. § 1311(b); 38 C.F.R. 
§§ 3.5(e) (specifying the rates of payment that are published 
in appendix B).  For a child of a veteran who died prior to 
January 1, 1993, as is the case here, appendix B provides for 
the payments as described in the paragraph above.  Based on 
these rates, it appears that the RO forwarded payments of the 
appropriate amount to the appellant.  

As for the appellant's contention that the benefit should be 
increased based on need, nothing in the law or regulations 
governing dependency and indemnity compensation for children 
permits additional such benefits based on need.  Dependency 
and indemnity compensation is designed to compensate 
surviving spouses and children based on their status as 
dependents, not on the basis of need.  In other words, 
relative differences in the circumstances of a dependent of 
one veteran versus another veteran is irrelevant - each 
dependent receives the same benefit, as prescribed in 
appendix B of M21-1.  

Appeals where the law and not the evidence is dispositive are 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  In this case, the law mandates that a 
specific benefit is provided to the veteran's child without 
alternation based on the facts concerning the child's needs.  
Consequently, the appeal with regard to entitlement to an 
increased dependency and indemnity compensation benefit for a 
dependent child based on need is denied.  

In adjudicating this case, VA has complied with its duty to 
assist claimants in the development of facts pertinent to the 
appeal.  Here, that duty included providing appropriate 
forms, notifying the appellant of an incomplete application 
and of the evidence necessary to adjudicate the claim, and 
making reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
including private and VA records, as well as records in the 
control of other Federal agencies.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  The appellant filed a 
complete application in September 1996, and the RO issued a 
statement of the case in November 1996 and a supplemental 
statement of the case in June 1997, thereby notifying her 
that dependency and indemnity compensation benefits were not 
based on need.  The appellant, in her various statements and 
in her testimony at two hearings, did not identify any 
additional evidence required as part of her claim.  
Therefore, in adjudicating this claim the Board finds that VA 
satisfied its duty to assist the appellant in the development 
of facts pertinent to the claim.  


	(CONTINUED ON NEXT PAGE)



ORDER

An increased dependency and indemnity compensation benefit 
for a dependent child based on need is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

